Citation Nr: 0948921	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  07-30 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for missing teeth.

4.  Entitlement to service connection for a left knee gunshot 
wound, including scar.

5.  Entitlement to service connection for a left thigh 
gunshot wound, including scar.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1956 to 
July 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The claims of service connection for gunshot wound 
disabilities require additional evidentiary development and 
are remanded to the Appeals Management Center (AMC).


FINDINGS OF FACT

1.  The Veteran does not have bilateral hearing loss that is 
attributable to his active military service.

2.  The Veteran does not have tinnitus.

3.  The Veteran has missing replaceable teeth without loss of 
substance of maxilla or mandible; impairment of the mandible, 
loss of a portion of the ramus, or loss of a portion of 
maxilla is not shown.


CONCLUSIONS OF LAW

1.  The Veteran does not have bilateral hearing loss that is 
the result of disease or injury incurred in or aggravated 
during active military service,  nor may sensorineural 
hearing loss be presumed to have been incurred during active 
military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.385 (2009).

2.  The Veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

3.  The criteria for service connection for a dental 
disability for compensation purposes are not met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.381, 4.150 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claims of service 
connection for hearing loss, tinnitus, and missing teeth on 
appeal has been accomplished.  Through a February 2006 notice 
letter, the RO notified the Veteran of the information and 
evidence needed to substantiate his claims.  By a March 2006 
notice letter, the RO provided the general criteria for 
assigning disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board also finds that the February 2006 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disabilities.  
Consequently, a remand of these issues for further 
notification of how to substantiate the claims is not 
necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues of service connection for hearing loss, tinnitus, and 
missing teeth on appeal.  The Veteran's service treatment 
records (STRs) and personnel records have been obtained and 
associated with the claims file.  The Veteran did not 
identify any treatment providers with records relevant to his 
claims.  Significantly, the Veteran has not alleged that 
there are any outstanding medical records probative of his 
claim on appeal that need to be obtained.  Thus, VA has 
properly assisted the Veteran in obtaining any relevant 
evidence.

Additionally, in June 2006 the Veteran was afforded a VA 
examination in connection with his claims of service 
connection for hearing loss and tinnitus, the report of which 
is of record.  When VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  As noted below, the Board finds that the VA 
opinions obtained in this case are sufficient as they are 
predicated on consideration of the private and VA medical 
records in the Veteran's claims file, as well as examination 
findings.  They consider the statements of the Veteran, and 
provide a rationale for the opinions stated, relying on and 
citing to the records reviewed.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c)(4).

Although a VA examination was not provided in connection with 
the claim of service connection for missing teeth, one is not 
necessary to decide the claim.  Because the information and 
evidence of record does not establish that the Veteran has a 
dental disability for compensation purposes, the Board finds 
that a medical examination is not warranted.  See 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

II.  Analysis

In general, service connection may be established for a 
disability resulting from disease or injury incurred in, or 
aggravated by, active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  In general, 
service connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

A.  Hearing Loss

In a February 2006 statement, the Veteran contends that he 
has hearing loss as a result of his period of active military 
service.  Specifically, the Veteran states that, when running 
a checkpoint on the road from Seoul to Panmunjom, a .45 
caliber weapon was fired in close proximity to his left ear, 
which has caused irreparable damage to his hearing.  Thus, 
the Veteran contends that service connection is warranted for 
hearing loss.

In addition to the general provisions of service connection, 
certain chronic diseases, such as sensorineural hearing loss, 
may be presumed to have been incurred during service if the 
disease becomes manifest to a compensable degree within one 
year of separation from qualifying military service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.307, 3.309 (2009).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).

A review of the Veteran's STRs reveals no treatment for or 
diagnosis of hearing loss in service.  The Veteran's July 
1956 entrance examination report indicates normal hearing by 
a whispered voice test.  Additionally, the Veteran's June 
1959 separation examination report indicates normal hearing 
by whispered voice and spoken voice tests.

In June 2006, the Veteran was afforded a VA examination in 
connection with this claim.  The examiner reviewed the clams 
file and examined the Veteran.  The examiner noted that the 
Veteran had a history of military noise exposure associated 
with weapons fire during training and a single incident in 
which a gun was fired near his left ear, occupational noise 
exposure as truck driver for 12 years, and recreational noise 
exposure as hunter and woodworker.  The examiner diagnosed 
the Veteran with asymmetrical high frequency sensorineural 
hearing loss of mild to moderate degree in the right ear and 
mild to severe degree in the left ear.  The examiner opined 
that the Veteran's hearing loss was not related to his period 
of active military service.  The examiner reasoned that:

There were no remarks on his separation 
examination identifying problems with 
hearing loss.  His exposure to high risk 
noise in the military was limited to 
training.  The incident he reported is a 
basis for a disparity of hearing [left 
greater than right], however there was no 
report of the incident.  His occupational 
efforts as a truck driver is another 
source of noise risk to the [left] ear.  
Another source of [left] ear noise risk 
was his interest in hunting firing 
[right] handed.

The Board finds that the June 2006 examiner provided a well-
reasoned opinion, supported by the evidence of record, in 
which he did not attribute the Veteran's hearing loss to his 
period of active military service.  Thus, without competent 
medical evidence attributing the Veteran's hearing loss to 
his active military service, service connection is not 
warranted.  See 38 C.F.R. § 3.304.

Additionally, the Board notes that there is no objective 
evidence that the Veteran's claimed disability manifested to 
a compensable degree within one year of the Veteran's 
separation from military service.  The first evidence of 
hearing loss is the June 2006 VA examination-almost 47 years 
after the Veteran's separation from active military service.  
Thus, service connection is not warranted on a presumptive 
basis.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

The Board notes that the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is evidence against a claim of 
service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  
Here, the VA examiner's opinion is probative and he provided 
a persuasive opinion wherein he did not relate the Veteran's 
hearing loss to his active military service.  Without 
competent medical evidence attributing the current disability 
to active military service, service connection is not 
warranted.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

While the Board does not doubt the sincerity of the Veteran's 
belief that his hearing loss is attributable to his period of 
active military service, as a layperson, without the 
appropriate medical training or expertise, he is not 
competent to provide a probative opinion on a medical matter 
such as the etiology of a current disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The VA examiner 
clearly took into account the Veteran's complaints and 
contentions and arrived at a medical conclusion contrary to 
the claims.  The Board relies on the examiner's opinion as it 
is based on a review of the evidence and the Veteran's 
assertions and because of his expertise.

B.  Tinnitus

A review of the Veteran's STRs reveals no treatment for or 
diagnosis of tinnitus in service.  The Veteran's July 1956 
entrance examination report indicates normal hearing by a 
whispered voice test.  Additionally, the Veteran's June 1959 
separation examination report indicates normal hearing by 
whispered voice and spoken voice tests.

In June 2006, the Veteran was afforded a VA examination in 
connection with this claim.  The examiner noted that the 
Veteran "did not report any problems with tinnitus."

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a current 
disability.  See 38 U.S.C.A. § 1110.  Therefore, the Board 
finds that the claim of service connection for tinnitus must 
be denied.  Here, an essential requirement for service 
connection is not met, namely a finding of a current 
diagnosis of the claimed disability.  In the absence of a 
diagnosis of tinnitus, the claim of service connection for 
tinnitus may not be granted.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).



C.  Missing Teeth

In a February 2006 statement, the Veteran contends that, in 
April 1957, he was part of a group that traveled to Paju-ri 
as part of a raid during which he was knocked in the mouth.  
In a September 2006 statement, the Veteran contends that one 
tooth was knocked out during the raid and other teeth went 
bad due to injuries sustained during the raid.  Thus, the 
Veteran contends that service connection is warranted for 
missing teeth.

Service connection for treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease are compensable for rating purposes under 38 C.F.R. 
§ 4.150 (schedule of ratings for dental and oral conditions).  
Such disabilities include impairment of the mandible, loss of 
a portion of the ramus, and loss of a portion of the maxilla.  
Compensation is available for loss of teeth only if such is 
due to loss of substance of body of maxilla or mandible.  
38 C.F.R. § 4.150 (Diagnostic Codes 9900-9916) (2009).

A review of the Veteran's STRs reveals that the Veteran 
received partial dentures in service.  The Veteran's July 
1957 entrance examination report indicates no missing teeth.  
Dental records dated from April 1957 to June 1957 indicate 
that the Veteran received partial dentures for teeth 3, 8, 
and 14.  The Veteran's June 1959 separation examination 
report indicates that the Veteran is missing teeth 3, 8, and 
14.

The Board finds that, the Veteran does not have a dental 
disability that may be service connected for compensation 
purposes.  See 38 C.F.R. §§ 3.381, 4.150.  Three of the 
Veteran's natural teeth are missing; however, they are 
replaceable missing teeth, which may only be considered 
service connected for the purpose of establishing eligibility 
for outpatient dental treatment.  See 38 C.F.R. §§ 17.161, 
3.381 (2009).  The record does not suggest that the Veteran 
has missing teeth due to loss of substance of the maxilla or 
mandible as evidenced by the absence of loss of bone.  
Additionally, there is no evidence of an impairment of the 
mandible.  Consequently, service connection for a dental 
disability for compensation purposes is not warranted. 

While the Board does not doubt the sincerity of the Veteran's 
belief that his missing teeth are attributable to an in-
service injury, as a layperson, without the appropriate 
medical training or expertise, he is not competent to provide 
a probative opinion on a medical matter such as the etiology 
of a current disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  The Board notes that the Veteran's 
number 8 tooth abscess was extracted on April 1, 1957, the 
Veteran's claimed injury occurred on April 5, 1957, the 
Veteran's number 3 tooth roots were removed on April 12, 
1957, and the Veteran's partial dentures were prepared on May 
31, 1957 and completed on June 28, 1957.  Additionally, a 
January 1968 dental rating from the RO in St. Louis, Missouri 
indicates no history of dental trauma.  Thus, the Veteran's 
contention that his missing teeth are attributable to an 
April 5, 1957 injury is not credible.

D.  Conclusion

For the foregoing reasons, the Board finds that the claims of 
service connection for hearing loss, tinnitus, and missing 
teeth must be denied.  In reaching these conclusions, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine; however, because the preponderance of the 
evidence is against the Veteran's claims of service 
connection, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 
1361, 1365 (Fed. Cir. 2001). 


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for missing teeth is denied.


REMAND

In a February 2006 statement, the Veteran contends that, in 
April 1957, the Veteran was part of the 24th Infantry 
Division that traveled to Paju-ri as part of a raid.  During 
the raid, the Veteran was hit by gunfire in the knee and leg.  
After the raid, the Veteran was taken to a field hospital for 
treatment, but moved to the infirmary at the division 
headquarters where he was treated for 3 days.  The wound 
became infected and required further treatment for another 3-
4 days.  The Veteran further contends that the raid was 
considered sensitive activity and, therefore, not documented.  
Thus, the Veteran contends that service connection is 
warranted for a left knee gunshot wound, including scar and a 
left thigh gunshot wound, including scar.

A review of the Veteran's STRs reveals no treatment for or 
diagnosis of a leg or a knee disability.  The Veteran's July 
1956 entrance examination report and June 1959 separation 
examination report both indicate normal lower extremities.  
Additionally, the Veteran's DD-214 indicates no wounds 
received as a result of action with enemy forces.

Nonetheless, the Veteran is competent to testify about that 
which he has actually observed, and is within the realm of 
his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 
471 (1994).  In addition, the Veteran is competent to present 
evidence of symptomatology where symptoms are capable of lay 
observation.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).)  Here, the injuries described by the Veteran are 
within his personal experience and he testifies regarding 
symptoms that are capable of casual observation.

VA regulations require VA to obtain a medical opinion based 
on the evidence of record if VA determines such evidence 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d)(2) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2009).  A medical 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  As such, the Board finds that further development 
is necessary to address the etiology of the Veteran's claimed 
left knee and left thigh disabilities.  The Board will, 
therefore, remand the case to schedule the Veteran for a VA 
examination to obtain a medical opinion regarding the medical 
probability that any left knee or left thigh disability is 
attributable to military service.

Accordingly, the case is REMANDED for the following actions:

1.  Undertake any necessary development 
to independently verify the Veteran's 
claimed in-service injury, including 
contacting JSRRC or other appropriate 
agency.  A record search should at least 
encompass actions of the 24th Infantry 
Division in Korea during 1957.  The 
search should include unit and 
organizational histories, daily staff 
journals, operational reports, after 
action reports, combat or command 
chronologies, and casualty records, as 
appropriate.  Any additional action 
necessary for independent verification of 
the alleged stressor, to include follow-
up action requested by the contacted 
entity, should be accomplished.  If the 
search for corroborating information 
leads to negative results, this should be 
documented in the claims file.  Then, 
notify the Veteran of this fact, explain 
the efforts taken to obtain the 
information, and describe any further 
action to be taken.

2.  Schedule the Veteran for a VA 
examination.  (Advise the Veteran that 
failure to appear for an examination as 
requested, without good cause, could 
adversely affect his claim.  See 
38 C.F.R. § 3.655 (2009).)  The claims 
file, including a complete copy of this 
remand, should be made available to, and 
reviewed by, the designated examiner.  
The examiner should take a detailed 
history from the Veteran, conduct an 
examination, and ensure that all tests 
necessary to providing the opinion 
requested below are conducted. 

In consideration of the examination 
results, the examiner should ascertain 
whether the Veteran has a left knee or 
left thigh disability, including any 
scarring.  The examiner should then 
discuss the etiology and the onset of any 
diagnosed disability.  The examiner 
should indicate whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that any 
diagnosed disability is related to the 
Veteran's period of active military 
service.  The bases for the opinion 
provided should be explained in detail.  
(The Board recognizes that a certain 
degree of conjecture is required to 
arrive at any medical opinion; the 
examiner should state the medical 
probabilities even if speculation is 
required to do so.)

After the requested examination has been 
completed, the report should be reviewed 
to ensure it is in complete compliance 
with the directives of this remand.  If 
the report is deficient in any manner, it 
should be returned to the examiner.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claims of service 
connection for a left knee gunshot wound, 
including scar and a left thigh gunshot 
wound, including scar.  If any benefit 
sought is not granted, furnish the 
Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires all claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
2002 & Supp. 2009). 



______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


